OPINION
{¶ 1} Defendant, Robert McKinney, appeals from his convictions for Aggravated Menacing, R.C. 2903.21, and Disorderly Conduct, R.C. 2917.11(A)(1), both being misdemeanor offenses, and the concurrent sentences of incarceration of one hundred eighty days and thirty days imposed on those convictions respectively, pursuant to law.
 {¶ 2} On appeal, McKinney presents a single assignment of error, challenging the sufficiency of the evidence supporting his conviction for Aggravated Menacing. The State argues that McKinney's appeal should be dismissed because the error he assigns is moot. We agree.
 {¶ 3} McKinney has voluntarily served the sentences of incarceration the court imposed for his misdemeanor offenses, having sought no stay of execution. Court costs were imposed but suspended by the trial court. The record does not imply that McKinney will suffer any collateral legal disability or loss of civil rights from his convictions. Therefore, there is no relief this court can offer McKinney on the error he assigns, and his appeal is moot and will be dismissed. State v. Elifritz (Feb. 6, 2004), Montgomery App. No. 19603; State v. McCarty (Aug. 5, 2005), Montgomery App. No. 20581.
Donovan, J. and Young, J., concur.
Hon. Frederick N. Young, Retired from the Court of Appeals, Second District, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.